 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7
     LOUIS A. ALARCON,                            1:17-cv-01632-AWI-JDP (PC)
 8
                   Plaintiff,                     AMENDED ORDER GRANTING
 9                                                PLAINTIFF’S REQUEST TO HAVE
           v.                                     SETTLEMENT CONFERENCE BY
10                                                VIDEOCONFERENCE
     C. XOYOUDOM, et al.,
11                                                (ECF No. 32)
                  Defendants.
12

13
             Plaintiff has requested that he be allowed to participate by videoconference in the
14
     settlement conference scheduled for October 2, 2019, at 1:00 p.m. (ECF No. 32.) Defendants
15
     have informed the Court that they do not object to Plaintiff appearing by videoconference, that
16
     videoconference is available where Plaintiff is currently incarcerated, at the R.J. Donovan
17
     Correctional Facility, and that the necessary reservation has been made for Plaintiff to appear
18
     via videoconference at the October 2, 2019, settlement conference. (ECF No. 36.) The Court
19
     will therefore grant Plaintiff’s request.
20
             IT IS ORDERED that Plaintiff may appear via videoconference for the settlement
21
     conference set for October 2, 2019, at 1:00 p.m.
22

23
     IT IS SO ORDERED.
24

25       Dated:     August 21, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                     1
